DETAILED ACTION

This action is in reply to IDS filed February 8, 2021.
Claims 1, 3-9, 11-17, and 19-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 was filed after the mailing date of the Notice of Allowance on 01/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[I]n response to the at least one ongoing reusable Ajax request being requested to be cancelled in the web application: preventing, by the one or more processors, cancelling the at least one ongoing reusable Ajax request; and deleting, by the one or more processors, a call-back function of the at least one ongoing reusable Ajax request if the at least one ongoing reusable Ajax request has the call-back function” as recited in claim 1 and when .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the examiner should be directed to Kimberly Jordan whose telephone number is 571-270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.


/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194